 BAUMRITTER CORP.Baumritter Corporation;Kling Factories, Inc.and DistrictLodge No. 65,InternationalAssociationofMachinists& AerospaceWorkers, AFL-CIO. Case 3-CA-3082.May 3,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn January 13, 1967, Trial Examiner Charles W.Schneider issued his Decision in the aboveproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and supporting brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent,$aumritterCorporation; Kling Factories, Inc., New York, NewYork, its officers,agents,successors,and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation ProceedingCHARLES W. SCHNEIDER,Trial Examiner: Upon petitionfor certification as collective-bargaining representativefiled on March 16, 1966, by District Lodge No. 65,InternationalAssociation of Machinists & AerospaceWorkers, AFL-CIO, herein called the Union, the RegionalDirector for Region 3 of the National Labor RelationsBoard on March 30, 1966, approved a stipulation forcertificationupon consent election, executed by theRespondents, Baumritter Corporation, Kling Factories,Inc., and the Union on March 28, 1966. The appropriatebargaining unit was stipulated to be the unit set outhereinafter.'IOfficialnotice is taken of the representation proceeding,BaumritterCorporation,Kling Factories,Inc.,Case 3-RC-3888297On April 15, 1966, an election by secret ballot wasconducted in the appropriate unit under the supervision ofsaidRegionalDirector in which election the Unionreceived a majority of the valid ballots cast. Thereafter,the Respondents filed timely objections to the electionbased on asserted conduct by the Union affecting theresults of the election, and also based on the assertedactions of a Board agent which allegedly interfered withrights guaranteed by the National Labor Relations Act, asamended, and, the employee's rights under the FirstAmendment to the Constitution of the United States. Itdoes not appear that the Respondent at that timerequested a formal hearing on its objections. On May 31,1966, the Regional Director, after investigation, issued areport on objections. In this report, the Regional Directorrecommended that the objections be overruled and that acertification of representative issue. On June 20, 1966, theRespondent filed with the Board timely exceptions to theRegionalDirector's report, in which the Respondentcontested the correctness of the Regional Director'sfactual and other findings, and requested a formal hearingon its objections.On September 11, 1966, the Boardissued its Decision and Certification of Representative inwhich it found that the Respondent's exceptions raised"no material issues of fact or law warranting reversal ofthe Regional Director's recommendations." Accordingly,theBoard adopted the Regional Director's report andcertified the Union as the bargaining representative underSection 9(a) of the Act.The Complaint CaseOn October 17, 1966, the Union filed the unfair laborpractice charge involved in the instant case, in which italleged that since the certification the Respondent hadrefused to bargain with the Union.On November 8, 1966, the General Counsel, by theActing Regional Director, issued a complaint alleging thatthe Respondent had committed unfair labor practices inviolation of Section 8(a)(1) and (5) of the Act by refusing tobargain with the Union upon request. In due course, theRespondent filed its answer to the complaint in whichcertain allegations of the complaint were admitted andothers were denied.In its answer, the Respondent admitted most of theallegations contained in the complaint but denied that theUnion was the exclusive bargaining representative of theemployees and further denied the commission of anyunfair labor practices. The answer admitted: (1) thejurisdictional allegations of the complaint, (2) the Union isa labor organization within the meaning of the Act, (3) theunit is appropriate, (4) the election washeld,and(5) commencing on or about September 26,1966,theUnion has requested the Respondent to bargainandcommencing on or about October 4, 1966, the Respondenthas refused the request.On November 23, 1966, counsel for the General Counselfiled a motion for summary judgment and issuance of TrialExaminer's Decision accompanied by an argument insupport thereof, contending that the admissions containedintheanswer, in the light of the representationproceedings, established the allegations of the complaint,and that therefore there was no necessity for a hearing.On November 30, 1966, Trial Examiner Charles W.Schneider issued an order to show cause on the motion for164 NLRB No. 56 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDsummary judgment and indefinitely postponed thescheduled hearing. The parties were directed to showcause on or before December 16, 1966, as to whether themotion for judgment on the pleadings should be granted.On December 16, 1966, counsel for the Respondents fileda memorandum in opposition to General Counsel's motionfor summary judgment. The entire record herein has beenconsidered by me.Ruling on the Motion for Summary JudgmentThe Respondent opposes the General Counsel's motionfor summary judgment, contending that it is entitled to ahearing on its challenge to the conduct of the election inorder that it might have an opportunity to present evidenceconcerning the subject matter of the objections. However,itisclear that the issues of fact as to which theRespondents urge a hearing have already been litigated inthe prior representation case. As to these matters it isestablishedBoard policy, in the absence of newlydiscovered or previously unavailable evidence, not torelitigate issues which were or could have been litigated ina prior related representation proceeding.2This policy is applicable even though a formal hearingon objections to an election has not been provided by theBoard. In the instant case the Respondents' request for ahearing on their objections was originally made to theBoard in the Respondents' exceptions to the RegionalDirector's report, and was necessarily decided adverselytotheRespondents by the Board's Decision andCertification of Representatives. The Respondents do notcontend that the evidence which they would offer at ahearing was previously unavailable or is newly discovered.In such a circumstance the findings of the Boardconstitute, at this stage of the proceedings, the law of thecase and are binding on the Trial Examiner. The factualallegations of the complaint, if proved, establish the unfairlabor practices asserted. The Respondents have admittedall essential allegations of the complaint except the resultof the election and the Union's certified representativestatus.Of these I take officialnotice.The allegations ofthe complaint are therefore deemed to be true. The recordthus establishes the following facts.An election was held at the Respondents' plants in theappropriate bargaining unit; the Union received a majorityof the valid ballots cast; objections filed by theRespondents were found to be without merit and theUnion accordingly certified by the Board as the collective-bargaining representative; and upon request of the Unionto bargain, the Respondents refused. As there is no newlydiscovered or previously unavailable evidence bearing onthe representation proceeding there are no issues litigablebefore me. All materialissueshaving been decided by theBoard, there are no matters requiring an evidentialhearing. Accordingly, the General Counsel's motion forsummary judgmentis inorder and is granted .3 I herebymake the following further findings:1.THE BUSINESS OF THE RESPONDENTS(a)Respondents are, and have been at all timesmaterial herein, corporations duly organized under, andexistingby virtue of, the laws of the State of New York.2Pittsburgh Plate Glass Company v N.L.R.B313 U S 146,162,Producers, Inc ,133 NLRB 701,704'The Puritan Sportswear Corp ,162 NLRB 13,Brush-Moore(b)At all times material herein Kling Factories, Inc.,herein called Respondent Kling, has been an entirelyowned subsidiary of Baumritter Corporation, herein calledRespondentBaumritter,withcommonofficers,ownership, directors, and operators, and they constitute asingle-integrated business enterprise; the said directorsand operators formulate and administer a common laborpolicy for the aforementioned Companies affecting theemployees of said Companies.(c)Respondents, whose principal office is located inNew York, New York, own and operate three plants,herein called the plants, located in Mayville, Falconer, andFrewsburg, New York, and are engaged at said locations inthe manufacture and sale of wooden furniture products.The said plants of Respondents are its only facilitiesinvolved in this proceeding.(d)During the past year Respondents, in the course andconduct of their business operations, manufactured, sold,and distributed at the plants furniture products valued atin excess of $50,000, of which products valued in excess of$50,000 were shipped from the plants directly to Statesother than the State of New York. Respondents are nowand have been at all times material herein, eachindividually and all collectively, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THELABOR ORGANIZATION INVOLVEDThe Unionisnow,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAll production and maintenance employees employed atthe Respondents' factories located in Mayville, New York,Falconer, New York, and Frewsburg, New York, excludingoffice clerical employees, professional employees,guards,and supervisors as defined in the Act, constitute a unitappropriate for the purpose of collectivebargaining withinthe meaning of Section 9(b) of the Act.On or about April 15, 1966, a majority of the employeesof Respondents in the appropriateunit,by secret ballot,designated and selected the Union as their exclusivecollective-bargaining representative pursuant to Section9(a) of the Act, and on September 21, 1966, the Boardcertified the Union as such representative.Commencing on or about September 26, 1966, andcontinuing to date, the Union has requested, and isrequesting,Respondents to bargain collectively withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment as the exclusivecollective-bargaining representative of all employees inthe appropriate unit.On or about October 4, 1966, Respondents refused, andcontinue to refuse, to recognize and bargain with theUnion as such representative.By thus refusing to recognize and bargain with theUnion, the Respondents have refused to bargaincollectively in violation of Section 8(a)(5) of the Act andhave interferedwith,restrained,and coerced itsemployees in violation of Section 8(a)(1) of the Act. TheNewspaper, Inc d/b/a The PortsmouthTimes, 161 NLRB 1620,Frito-Lay, Inc ,161 NLRB 950. BAUMRITTER CORP.299aforesaid unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record in the case,and pursuant to Section10(c) of the Act,I recommend that the Board issue thefollowing:ORDERBaumritter Corporation; Kling Factories, Inc., NewYork, New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with District LodgeNo. 65, InternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO, as the exclusivecollective-bargainingrepresentative in the followingappropriatebargainingunit:allproductionandmaintenance employees employed at the Respondents'factories located in Mayville, New York, Falconer, NewYork, and Frewsburg, New York, excluding office clericalemployees,professionalemployees,guards,andsupervisors as defined in the Act.(b) Interfering with the efforts of said Union to negotiatefor or represent the employees in said appropriate unit asthe exclusive collective-bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with DistrictLodge No. 65, International Association of Machinists &AerospaceWorkers,AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unitwith respect to rates of pay, wages, hours of work, andother terms and conditions of employment, and embody ina signed agreement any understanding reached.(b)Post at its Mayville, Falconer, and Frewsburg, NewYork, plants, copies of the attached notice marked"Appendix."4 Copies of said notice, on forms provided bythe Regional Director for Region 3, shall be posted by theRespondents after being duly signed by an authorizedrepresentative, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith 54 In the event that this Recommended Order is adopted by theBoard, the words"a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals,the words"a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "S In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify theRegional Director for Region 3, in writing,within 10 days from thedate of this Order, what steps Respondent has taken to complyherewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT refuseto bargaincollectively withDistrictLodge No. 65,InternationalAssociation ofMachinists & Aerospace Workers, AFL-CIO, as theexclusivebargainingrepresentativeofallthefollowing employees:Allproduction andmaintenance employeesemployed at our factories located in Mayville,New York, Falconer, New York, and Frewsburg,New York, excluding office clericalemployees,professional employees, guards, andsupervisorsas defined in the Act.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce employees in theexerciseof their rights under the Act.WE WILL bargain collectively with the Union as theexclusive representative of the employees and, if anunderstanding is reached,sign acontract with theUnion.BAUMRITTER CORPORATION;KLING FACTORIES, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Fourth Floor,The 120 Building, 120 Delaware Avenue, Buffalo, NewYork 14202, Telephone 842-3100.